BMW Vehicle Owner Trust 2016-A Accrued Interest Date: 3/27/17 Collection Period Ending: 3/31/17 CurrentPaymentDate: 4/25/17 Period: 9 Balances Initial Beginning of Period End of Period Pool Balance $ $ $ Yield Supplement Overcollateralization $ $ $ Adjusted Pool Balance $ $ $ Reserve Account $ $ $ Overcollateralization $ $ $ Notes Ratio Class A-1 Notes $ - - % Class A-2a Notes $ $ $ % Class A-2b Notes $ $ $ % Class A-3 Notes $ $ $ % Class A-4 Notes $ $ $ % $ $ $ % Reconciliation of Collection Account Available Funds: Available Interest: Interest Collected on Receivables $ Servicer Advances Servicer Advance Reimbursement Administrative Purchase Payment Warranty Purchase Payment Recoveries Investment Earnings from Reserve Account Investment Earnings from Collection Account Total Available Interest $ Available Principal: Principal Collection on Receivables Receipts of Scheduled Principal $ Receipts of Pre-Paid Principal Liquidation Proceeds Administrative Purchase Payment Warranty Purchase Payment Total Available Principal $ Advances from the Reserve Account $ Release from the Reserve Fund Account $ Total Available Funds $ Distributions: Servicing Fees $ Non-recoverable Servicer Advance Reimbursement Noteholder's Accrued and Unpaid Interest Priority Principal Distribution to Noteholder's Reserve Account Deposit to achieve the Specified Reserve Account Balance Regular Principal Distributable Amount to Noteholders Amounts paid to Indenture Trustee, Owner Trustee and Asset Representations Reviewer (subject to annual cap) Amounts paid to Indenture Trustee, Owner Trustee and Asset Representations Reviewer (not subject to annual cap) Certificate Distribution Account (any remaining payments) Total Distributions $ Monthly Period Receivables Principal Balance Calculation Beginning Receivable Principal Balance $ Monthly Principal Received Regular Principal Received $ Prepaid Principal Received Liquidation Proceeds Principal Balance Allocable to Gross Charge-offs Principal Portion of Repurchased Receivables Total Monthly Principal Amounts $ Ending Receivable Principal Balance $ Payments to Indenture Trustee, Owner Trustee and Asset Representations Reviewer Indenture Trustee Amount due and payable to Indenture Trustee before giving effect to - payments on current Payment Date: Amount due and payable to Indenture Trustee after giving effect to payments on current Payment Date: Owner Trustee Amount due and payable to Owner Trustee before giving effect to - payments on current Payment Date: Amount due and payable to Owner Trustee after giving effect to payments on current Payment Date: Asset Representations Reviewer Trustee Amount due and payable to Asset Representations Reviewer before - giving effect to payments on current Payment Date: Amount due and payable to Asset Representations Reviewer after giving effect to payments on current Payment Date: Distributions Interest Distributable Amount Interest Rate Current Payment Per $1,000 Class A-1 Notes % $ Class A-2a Notes % $ Class A-2b Notes % $ Class A-3 Notes % $ Class A-4 Notes % $ $ Monthly Principal Distributable Amount Beginning Balance Current Payment Ending Balance Per $1,000 Note Factor Class A-1 Notes - - - Class A-2a Notes $ $ $ Class A-2b Notes $ $ $ Class A-3 Notes $ - $ Class A-4 Notes $ - $ Carryover Shortfalls Prior Period Carryover Current Payment Per $1,000 Class A-1 Interest Carryover Shortfall - - - Class A-2a Interest Carryover Shortfall - - - Class A-2b Interest Carryover Shortfall - - - Class A-3 Interest Carryover Shortfall - - - Class A-4 Interest Carryover Shortfall - - - Yield Supplement Overcollateralization PreviousDistribution Date Required Amount Beginning Period Amount Current Distribution Date Required Amount Current Period Release Ending Period Amount Reserve Account Beginning Period Required Amount $ Beginning Period Amount Net Investment Earnings Current Period Deposit Amount Due Reserve Fund Draw Amount Ending Period Required Amount Release to Depositor Ending Period Amount $ Overcollateralization Beginning Period Overcollateralization Amount $ Target Overcollateralization Amount $ Ending Period Over Collateralization Amount $ Current Period Release $ Receivables Data Beginning Period Ending Period Number of Receivables Weighted Average Remaining Term Weighted Average Annual Percentage Rate % % Delinquencies as of the end of the Current Period Units Dollar Amount % of Ending Rec Prin Bal 30-59 Days $ % 60-89 Days 28 % 90-119 Days 11 % 120+ Days 10 % Total 30+ Days Past Due as of the end of the current period $ % Total 60+ Days Past Due as of the end of the current period 49 $ % Delinquencies as of the end of prior periods Total 30+ Days Past Due as of the end of the prior period % Total 30+ Days Past Due as of the end of the 2nd preceding period % Total 30+ Days Past Due as of the end of the 3rd preceding period % Repossessions Units Dollar Amount Beginning Period Repossessed Receivables Balance 42 Ending Period Repossessed Receivables Balance 43 Principal Balance of 90+ Day Repossessed Vehicles 3 Write-offs as of the end of the Current Period Units Dollar Amount Gross Principal Write-offs 17 Recoveries 14 Net Write-Offs Cumulative Net Write-offs 78 $ Ratio of Cumulative Net Write-offs to Avg Portfolio Balance * % Charge Off Rate ** % Avg of Net Write-offs *** $ Historical Loss Information Write-offs as of the end of the Prior Period Units Dollar Amount Gross Principal Write-offs 12 Recoveries 14 Net Write-Offs Cumulative Net Write-offs 61 $ Ratio of Cumulative Net Write-offs to Avg Portfolio Balance * % Charge Off Rate ** % Avg of Net Write-offs *** $ Write-offs as of the end of the2nd PrecedingPeriod Units Dollar Amount Gross Principal Write-offs 13 Recoveries 6 Net Write-Offs Cumulative Net Write-offs 49 $ Ratio of Cumulative Net Write-offs to Avg Portfolio Balance * % Charge Off Rate ** % Avg of Net Write-offs *** $ Write-offs as of the end of the3rd PrecedingPeriod Units Dollar Amount Gross Principal Write-offs 10 Recoveries 5 Net Write-Offs Cumulative Net Write-offs 36 $ Ratio of Cumulative Net Write-offs to Avg Portfolio Balance * % Charge Off Rate ** % Avg of Net Write-offs *** $ *Ratio of Cumulative Net Write-offs to Avg Portfolio Balance is calculated by dividing the Cumulative Net Write-offs for the period by the Avg Portfolio Balance for the period. Avg Portfolio Balance for a period is equal to the average of the Begining Receivable Principal Balance and the Ending Receivable Principal Balance for such period. **Charge Off Rate is calculated by dividing Cumulative Net Write-offs by initial Pool Balance as of the Cut-off Date. *** Average of Net Write-offs is calculated by dividing Cumulative Net Write-offs by the aggregate number of Receivables that have experienced a net write-off.
